     Case 2:21-cv-00127-GMN-EJY Document 13 Filed 02/26/21 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and FIDELITY
12   NATIONAL TITLE AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       US BANK NATIONAL ASSOCIATION,                   Case No.: 2:21-CV-00127-GMN-EJY
19
                             Plaintiff,                STIPULATION AND ORDER TO
20                                                     EXTEND TIME TO RESPOND TO
                      vs.                              COMPLAINT (ECF No. 1)
21
       FIDELITY NATIONAL TITLE GROUP,                  FIRST REQUEST
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National

26
     Title Insurance Company (“Fidelity”) and Fidelity National Title Agency of Nevada, Inc.

27
     (“Fidelity Agency”) (collectively “Defendants”) and plaintiff U.S. Bank, National Association

28
     (“U.S. Bank”), by and through their respective attorneys of record, which hereby agree and

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00127-GMN-EJY Document 13 Filed 02/26/21 Page 2 of 3



 1   stipulate as follows:
 2          1.      On January 22, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
 3   Court for the State of Nevada;
 4          2.      On January 24, 2021, Fidelity removed the instant case to the United States District
 5   Court for the State of Nevada (ECF No. 1);
 6          3.       Fidelity and Fidelity Nevada’s response to U.S. Bank’s complaint is currently due
 7   on March 2, 2021, while FNTG’s response is due on March 10, 2021;
 8          4.      Counsel for Defendants request a 30-day extension for Fidelity and Fidelity
 9   Agency (22 days for FNTG) through and including Thursday, April 1, 2021 for Defendants to file
10   their respective responses to U.S. Bank’s complaint to afford Defendants’ counsel additional time
11   to review and respond to U.S. Bank’s complaint.
12          5.      Counsel for U.S. Bank does not oppose the requested extension;
13          6.      This is the first request for an extension made by counsel for Defendants, which is
14   made in good faith and not for the purposes of delay.
15          7.      This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00127-GMN-EJY Document 13 Filed 02/26/21 Page 3 of 3



 1          IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
 2   complaint is hereby extended through and including Thursday, April 1, 2021.
 3   Dated: February 26, 2021                    SINCLAIR BRAUN LLP
 4

 5                                               By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
 6                                                     Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
 7                                                     INC., FIDELITY NATIONAL TITLE
                                                       INSURANCE COMPANY and FIDELITY
 8                                                     NATIONAL TITLE AGENCY OF NEVADA,
                                                       INC.
 9
     Dated: February 26, 2021                    WRIGHT FINLAY & ZAK, LLP
10

11
                                                 By:    /s/-Darren T. Brenner
12
                                                       DARREN T. BRENNER
                                                       Attorneys for Plaintiff
13
                                                       U.S. BANK, NATIONAL ASSOCIATION
14
     IT IS SO ORDERED.
15
            Dated this 26th day of February, 2021.
16
                                                 __________________________________________
17                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
